EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Scaturro on 5-3-22.
The application has been amended as follows:
In claim 10 line 2, the phrase “the comb tooth” has been replaced with      --the respective comb tooth--.
In claim 13 line 4, the phrase “cutting element in use” has been replaced with --cutting element--.
In claim 22 line 1, the phrase “as claimed in claim 20” has been replaced with --as claimed in claim 5--.
In claim 23 line 1, the phrase “as claimed in claim 1” has been replaced with --as claimed in claim 20--.
In claim 24 line 1, the phrase “as claimed in claim 1” has been replaced with --as claimed in claim 20--.
In claim 24 line 3, the phrase “comb tooth” has been replaced with --comb teeth--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art incorporates a hair clipper with a comb having a connecting bar that connects comb teeth together and is spaced apart from the housing by a distance greater than a distance between the clipper and the teeth in combination with the remaining limitations.  Halmut (2018/0222068) incorporates a clipper with a comb having a connecting bar connecting teeth but fails to disclose the bar is spaced apart from the housing by a distance greater than a distance between the clipper and the teeth.  Such a modification to Halmut would not be obvious since it would interfere with the connection between the comb, clipper and the hair container.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03 May 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724